EXHIBIT 10.3

MISSISSIPPI CHEMICAL HOLDINGS, INC.

GUARANTY AGREEMENT



Harris Trust and Savings Bank,
   individually and as Administrative Agent
Chicago, Illinois

The From Time to Time Lenders Party
To the Credit Agreement described below

Ladies and Gentlemen:

     Reference is made to that certain Amended and Restated Credit Agreement
dated as of November 15, 2002 (such Amended and Restated Credit Agreement, as
the same may be supplemented, modified or amended from time to time, and any
agreement entered into in substitution therefor or replacement thereof, being
hereinafter referred to as the "Credit Agreement") by and among Mississippi
Chemical Corporation, a Mississippi corporation (the "Borrower"), and Harris
Trust and Savings Bank, individually and in its capacity as administrative agent
thereunder, and you (all of said banks, including Harris Trust and Savings Bank
in its individual capacity ("Harris"), being referred to collectively as the
"Banks" and individually as a "Bank", and said Harris Trust and Savings Bank as
administrative agent for the Banks under the Credit Agreement being hereinafter
referred to in such capacity as the "Administrative Agent"), pursuant to which
said Banks agree to maintain and make available to the Borrower a Revolving
Credit (the "Revolving Credit") and a swingline facility (the "Swingline"), with
all loans thereunder to be evidenced by the Revolving Credit Notes of the
Borrower (all such Revolving Credit Notes, as the same may be supplemented,
modified or amended from time to time, and any promissory notes entered into in
substitution therefor or replacement thereof, being hereinafter referred to
collectively as the "Notes" and individually as a "Note") and Harris may
maintain and issue letters of credit for the account of the Borrower. All of the
Borrower's indebtedness, obligations and liabilities to the Banks and/or the
Administrative Agent under the Credit Agreement and the other Loan Documents,
including, without limitation, all such indebtedness, obligations and
liabilities evidenced by the Notes, all indebtedness, obligations and
liabilities with respect to letters of credit and all extensions or renewals of
any of the foregoing, are hereinafter collectively referred to as the
"Indebtedness". This Guaranty Agreement, as the same may be supplemented,
modified or amended from time to time, and any agreement entered into in
substitution herefor or replacement hereof, being hereinafter referred to as the
"Agreement".

     As an inducement to each of you to accept and enter into said Credit
Agreement, and in consideration of credit extended and to be extended by the
Banks to the Borrower under said Credit Agreement, the undersigned (hereinafter
referred to as the "Guarantor"), acknowledging that the Banks have informed the
Borrower that said credit would not be extended pursuant to the Credit Agreement
but for this guarantee, hereby guarantees the full and prompt payment to the
Administrative Agent and each of the Banks at maturity (whether by acceleration,
lapse of time or otherwise) and at all times thereafter of principal of and
interest on all Indebtedness of the Borrower under the Credit Agreement, and all
extensions or renewals of all or any part thereof and all other indebtedness,
liabilities and obligations of the Borrower to the Banks and the Administrative
Agent under the Credit Agreement and/or the other Loan Documents.
Notwithstanding anything contained in this Guaranty to the contrary, the amount
payable by the Guarantor hereunder (including without limitation all amounts
payable pursuant to the last sentence of Section 1.5 hereof) shall at no time
exceed the Maximum Amount. As used herein, the term "Maximum Amount" means an
amount equal to the remainder of (1) the fair saleable value of the Guarantor's
assets at such time, minus (2) U.S.$1.00.

     This Guaranty Agreement is a continuing guarantee of the liabilities of the
Borrower under the Credit Agreement, the Notes and other Loan Documents and the
liability of the Guarantor is that of principal debtor as between the Guarantor
and the Administrative Agent and the Banks but that of Guarantor as between it
and the Borrower.

     The Administrative Agent and the Banks shall not be bound to exhaust their
rights against the Borrower previous to making a demand upon the Guarantor for
the payment and the liability of the Guarantor is to arise first when notice in
writing is given by the Administrative Agent or the Banks to the Guarantor of
any default under the Credit Agreement or any other Loan Document and demand for
payment is made under this Guaranty.

SECTION 1.     TERMS AND CONDITIONS.

     Section 1.1.     This guaranty of payment by the Guarantor shall be a
continuing, absolute and unconditional guaranty and shall remain in full force
and effect until all Indebtedness of the Borrower to the Banks and the
Administrative Agent shall be fully paid and satisfied and all commitments of
the Banks under the Credit Agreement to extend credit to or for the account of
the Borrower shall have terminated. The dissolution, liquidation or insolvency
(howsoever evidenced) of, or the institution of bankruptcy or receivership
proceedings against the Guarantor or the Borrower shall not terminate this
Agreement.

     Section 1.2.     The obligations and liabilities of the Guarantor hereunder
shall not be affected or impaired by any irregularity, invalidity or
unenforceability of or in any of the Notes or other Loan Documents.

     Section 1.3.     The obligations and liabilities of the Guarantor hereunder
shall not be affected or impaired by (and the Banks are hereby expressly
authorized to make from time to time without notice to the Guarantor) any sale,
pledge, surrender, compromise, settlement, release, renewal, extension,
indulgence, amendment, alteration, substitution, exchange, change in,
modification or other disposition of any of the Credit Agreement, the Notes, any
other Loan Documents, any other guaranty thereof, or of any security or
collateral therefor.

     Section 1.4.     The obligations and liabilities of the Guarantor hereunder
shall not be affected or impaired by any acceptance by the Administrative Agent
or the Banks, or any of them, of any security or collateral for, or other
guarantors upon any of the Indebtedness or by any failure, neglect, omission,
delay or partial action on the part of the Administrative Agent or the Banks, or
any of them, in the administration of the Indebtedness or to realize upon or
protect any of the Indebtedness or any security or collateral therefor, or to
exercise any lien upon or right of appropriation of any moneys, credits or
property of the Borrower possessed by any of the Banks toward the liquidation of
the Indebtedness or by any application of payments or credits thereon or by any
other circumstances whatsoever (with or without notice to or the knowledge of
the Guarantor) which may in any manner or to any extent vary the risk of the
Guarantor hereunder or may otherwise constitute a legal or equitable discharge
of a surety or guarantor; it being the purpose and intent that this guaranty of
payment and the obligations and liability of the Guarantor hereunder shall be
absolute and unconditional under any and all circumstances and shall not be
discharged except by payment and performance as herein provided.

     Section 1.5.     In order to hold the Guarantor liable hereunder, there
shall be no obligation on the part of any Bank, at any time, to resort for
payment to any person directly liable in respect of the Indebtedness or to any
other guaranty, or to any other person, their properties or estates, or to
resort to any collateral, security, property, liens or other rights or remedies
whatsoever, and the Banks shall have the right to enforce this guaranty of
payment irrespective of whether or not other proceedings or steps are pending
seeking resort to or realization upon or from any of the foregoing. The
Guarantor agrees to pay all reasonable out-of-pocket expenses, including court
costs and reasonable attorneys' fees, paid or incurred by the Administrative
Agent and the Banks or any of them in endeavoring to collect on the Indebtedness
or any part thereof and in enforcing this Agreement, provided that the amount
payable by the Guarantor under this Agreement shall in no event exceed the
Maximum Amount.

     Section 1.6.     The granting of credit to the Borrower by any Bank from
time to time in addition to the Indebtedness under the Credit Agreement without
notice to the Guarantor is hereby authorized and shall in no way affect or
impair the obligations and liability of the Guarantor hereunder.

     Section 1.7.     The payment by the Guarantor of any amount or amounts
under this guaranty of payment shall not entitle it, either at law, in equity or
otherwise, to any right, title or interest (whether by way of subrogation or
otherwise) in and to any of the Indebtedness, or in and to any security or
collateral therefor, or in or to any amounts at any time paid or payable under
or pursuant to any guaranty by any other person of all or part of Indebtedness,
or in and to any amounts theretofore, then or thereafter paid or applicable to
the payment of the Indebtedness, howsoever such payment or payments may arise,
until all of the Indebtedness has been fully paid and all obligations of the
Banks to extend credit to or for the benefit of the Borrower shall have
terminated or expired.


     Section 1.8.     This Agreement may be enforced by all of the Banks acting
jointly or by the Administrative Agent acting on its own behalf and on behalf of
the Banks. Any Bank may, without any notice to the Guarantor, sell, assign or
transfer, to the extent permitted in the Credit Agreement, the Indebtedness held
by it, or any part thereof, or grant participations therein; and in that event,
each and every immediate and successive assignee, transferee or holder of all or
any part of the Indebtedness (but expressly excluding any participant) shall, to
the extent permitted by the first sentence of this Section 1.8, have the right
to enforce this Agreement, by suit or otherwise, for the benefit of such
assignee, transferee or holder (but expressly excluding any participant) as
fully as if such assignee, transferee or holder were herein by name specifically
given such rights, powers and benefits; but each Bank shall have an unimpaired
right, to the extent permitted by the first sentence of this Section 1.8, to
enforce this Agreement for its own benefit or for the benefit of any such
participant as to so much of the Indebtedness that it has not sold, assigned or
transferred.

     Section 1.9.     If any payment applied to any of the Indebtedness is
thereafter set aside, recovered, rescinded or required to be returned for any
reason (including, without limitation, the bankruptcy, insolvency or
reorganization of any of the Borrower or any other obligor), the Indebtedness to
which such payment was applied shall for the purposes of this Agreement be
deemed to have continued in existence, notwithstanding such application, and
this Agreement shall be enforceable as to such of the Indebtedness as fully as
if such application had never been made.

SECTION 2.     REPRESENTATIONS AND WARRANTIES.

The Guarantor hereby represents and warrants that:

     Section 2.1.     Organization. The Guarantor is duly organized and validly
existing in good standing under the laws of the jurisdiction of its
organization, and has the power and authority to own its property and assets and
to transact the business in which it is engaged and presently proposes to
engage.

     Section 2.2.     Authority. The Guarantor has the power and authority to
execute, deliver and carry out the terms and provisions of this Agreement and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement.

     Section 2.3.     Execution and Delivery; Enforceability. The Guarantor has
duly executed and delivered this Agreement and this Agreement constitutes the
legal, valid and binding agreements of the Guarantor enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar laws generally affecting creditors'
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

     Section 2.4.     Non-Contravention. Neither the execution, delivery and
performance by the Guarantor of this Agreement nor compliance with the terms and
provisions hereof (i) will contravene any provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality applicable to the Guarantor or its properties and assets, or
(ii) will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any lien upon
any of the property or assets of the Guarantor pursuant to the terms of its
organizational documents (e.g., memorandum and articles of association or
by-laws, or other similar document) or any promissory note, bond, debenture,
indenture, mortgage, deed of trust, credit or loan agreement, or any other
material agreement or other instrument, to which the Guarantor is a party or by
which it or any of its property or assets are bound or to which it may be
subject.

     Section 2.5.     Approvals. Other than the consent (which has been
obtained) to this Agreement by JPMorgan Chase Bank, as collateral trustee, under
that certain Deed of Charge (Shares and Securities), dated as of November 10,
1998 (the "Deed of Charge"), and any related agreements, no order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize or is required
as a condition to (i) the execution, delivery and performance by the Guarantor
of this Agreement, or (ii) the legality, validity, binding effect or
enforceability of this Agreement.

     Section 2.6.     Litigation. There are no actions, suits or proceedings
pending or, to, the knowledge of the Guarantor, threatened with respect to the
Guarantor which question the validity or enforceability of this Guaranty or any
of the other Loan Documents executed by it, or of any action to be taken by the
Guarantor pursuant to this Guaranty.

     Section 2.7.     Ownership of Subsidiaries. The Guarantor is the legal and
beneficial owner of all of the issued and outstanding equity interests of
MissChem (Barbados), SRL, a society organized under the Societies with
Restricted Liability Act, 1995-7 of Barbados ("MissChem Barbados") other than
one quota owned by Mr. Charles Dunn; MissChem Barbados is the legal and
beneficial owner of all of the issued and outstanding equity interests of
MissChem Trinidad Limited, a company organized under the Companies Act, 1995 of
the laws of the Republic of Trinidad and Tobago ("MissChem Trinidad"); and
MissChem Trinidad is the legal and beneficial owner of 50% of the issued and
outstanding equity interests of Farmland MissChem Limited, a company
incorporated under the Companies Ordinance, Chapter 31, No. 1, and continued
under the Companies Act Chapter 81:01 of the laws of the Republic of Trinidad
and Tobago ("FMCL").

     Section 2.8.     Nature of Business. The only business of the Guarantor is
owning and holding the capital stock of MissChem Barbados owned by it; the only
business of MissChem Barbados is owning and holding the capital stock of
MissChem Trinidad owned by it; and the only business of MissChem Trinidad is
owning and holding the capital stock of FMCL owned by it, owning a subordinated
promissory note in the principal amount of U.S.$54,010,869 made by FMCL (the
"FMCL Subordinated Note") and fulfilling its obligations under the Deed of
Charge and the Unanimous Shareholders Agreement.

     Section 2.9.     Liabilities. Other than as set forth in the Deed of
Charge, neither the Guarantor nor any of its Subsidiaries has any liabilities
that, either individually or in the aggregate, are material to the Guarantor or
any such Subsidiary.

SECTION 3.     COVENANTS.

It is understood and agreed that so long as credit is in use or available under
the Credit Agreement or any Indebtedness remains unpaid, except to the extent
compliance in any case or cases is waived in writing by the Required Banks:

     Section 3.1.     Maintenance of Business. The Guarantor shall, and shall
cause each of its Subsidiaries to, preserve and maintain its existence. The
Guarantor shall, and shall cause each of its Subsidiaries to, preserve and keep
in force and effect all licenses, permits and franchises necessary to the proper
conduct of its business.

     Section 3.2.     Taxes and Assessments. The Guarantor shall duly pay and
discharge, and shall cause each of its Subsidiaries to duly pay and discharge,
all taxes, rates, assessments, fees and governmental charges upon or against it
or its Properties, in each case before the same become delinquent and before
penalties accrue thereon, unless and to the extent that the same are being
contested in good faith and by appropriate proceedings which prevent enforcement
of the matter under contest and adequate reserves are provided therefor.

     Section 3.3.     Insurance. The Guarantor shall insure and keep insured,
and shall cause each of its Subsidiaries to insure and keep insured, with good
and responsible insurance companies, all insurable Property owned by it which is
of a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and the Borrower shall insure, and shall cause each of its
Subsidiaries to insure, such other hazards and risks (including employers' and
public liability risks) with good and responsible insurance companies as and to
the extent usually insured by Persons similarly situated and conducting similar
businesses.

     Section 3.4.     Borrowings and Guaranties. The Guarantor shall not, nor
shall it permit any of its Subsidiaries to, issue, incur, assume, create or have
outstanding any Debt, or be or become liable as endorser, guarantor, surety or
otherwise for any Debt, obligation or undertaking of any other Person, or
otherwise agree to provide funds for payment of the obligations of another, or
supply funds thereto or invest therein or otherwise assure a creditor of another
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another Person, or subordinate any claim or
demand it may have to the claim or demand of any other Person; provided,
however, that the foregoing shall not restrict nor operate to prevent:

     (a)     Debt of the Guarantor under this Agreement; and

     (b)     Obligations and liabilities arising under the Deed of Charge, the
Subordination Agreement, the Shareholders Agreement and the Unanimous
Shareholders Agreement.

     Section 3.5.     Liens. The Guarantor shall not, nor shall it permit any of
its Subsidiaries to, create, incur or permit to exist any Lien of any kind on
any Property owned by any such Person; provided, however, that the foregoing
shall not apply to nor operate to prevent (a) Liens granted to the Ex-Im Bank to
secure FMCL's indebtedness to the Ex-Im Bank, and (b) the contractual
restrictions contained in the Shareholders Agreement, the Deed of Charge and the
Unanimous Shareholders Agreement.

     Section 3.6.     Investments, Acquisitions, Loans and Advances. Other than
(a) investments of the type described in Sections 7.11(a), (b), (c), (d), (e),
(f) and (g) of the Credit Agreement, (b) intercompany loans and advances to the
Borrower made with income and profits generated in the ordinary course of
business and not with the proceeds of any liquidating dividend or distribution,
(c) investments by the Guarantor in any of its Subsidiaries, and (d) investments
by any Subsidiary in any of such Subsidiary's Subsidiaries and the FMCL
Subordinated Note, the Guarantor shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make, retain or have outstanding any
investments (whether through purchase of stock or obligations or otherwise) in,
or loans or advances to, any other Person, or acquire all or any substantial
part of the assets or business of any other Person or division thereof.

     Section 3.7.     Mergers, Consolidations and Sales. The Guarantor shall
not, nor shall it permit any of its Subsidiaries to, be a party to any merger or
consolidation, or sell, transfer, lease or otherwise dispose of all or any part
of its Property, including any disposition of Property as part of a sale and
leaseback transaction, or in any event sell or discount (with or without
recourse) any of its notes or accounts receivable.

     Section 3.8.     Maintenance of Subsidiaries. The Guarantor shall not
assign, sell or transfer, nor shall it permit any of its Subsidiaries to issue,
assign, sell or transfer, any shares of capital stock of its Subsidiaries;
provided, however, that the foregoing shall not operate to prevent the issuance,
sale and transfer to any person of any shares of capital stock of Subsidiaries
solely for the purpose of qualifying, and to the extent legally necessary to
qualify, such person as a director of such Subsidiary.

     Section 3.9.     Dividends and Certain Other Restricted Payments. The
Guarantor shall not (a) declare or pay any dividends on or make any other
distributions in respect of any class or series of its capital stock, other than
dividends payable out of income and profits generated in the ordinary course of
business and not in the nature of a liquidating distribution, or (b) directly or
indirectly purchase, redeem, or otherwise acquire or retire any of its capital
stock.

     Section 3.10.     Compliance with Laws. The Guarantor shall, and shall
cause each of its Subsidiaries to, comply in all material respects with the
requirements of all applicable laws, rules, regulations, ordinances and orders
applicable to or pertaining to its Property or business operations.

     Section 3.11.     Burdensome Contracts with Affiliates. The Guarantor shall
not, nor shall it permit any of its Subsidiaries to, enter into any contract,
agreement or business arrangement with any of its Affiliates on terms and
conditions which are less favorable to the Guarantor or such Subsidiary than
would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other, except as provided
in the Subordination Agreement, the Deed of Charge, the Shareholders Agreement
and the Unanimous Shareholders Agreement.

     Section 3.12.     Change in the Nature of Business. The Guarantor shall
not, nor shall it permit any of its Subsidiaries to, engage in any business or
activity if as a result (a) the general nature of the business of the Guarantor
or any of its Subsidiaries would be changed in any material respect from the
general nature of the business engaged in by it as of the date hereof, or
(b) any representation or warranty contained in Section 2 of this Guaranty would
no longer be true and correct.

     Section 3.13.     No Restrictions. Except as provided herein, in the Deed
of Charge, the Shareholders Agreement, the Unanimous Shareholders Agreement and
in the Credit Agreement, the Guarantor shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of the Guarantor or any of its Subsidiaries to: (a) pay dividends
or make any other distribution on any of the Guarantor's Subsidiaries' capital
stock or other equity interests owned by the Guarantor or any of its other
Subsidiaries, (b) pay any indebtedness owed to the Borrower or any of the
Guarantor's Subsidiaries', (c) make loans or advances to the Guarantor or any of
the Guarantor's Subsidiaries, (d) transfer any of its Property to the Guarantor
or any of its other Subsidiaries, or (e) guarantee the Indebtedness pursuant to
this Agreement.

     Section 3.14.     Leases. The Guarantor will not, and will not permit any
of its Subsidiaries to, enter into any rental agreement or lease as lessee of
real or personal property.

     Section 3.15.     Sale and Leaseback Transactions. Neither the Guarantor
nor any of its Subsidiaries shall, directly or indirectly, enter into any
arrangement with any Person providing for the Guarantor or any of its
Subsidiaries to lease or rent Property that the Guarantor or such Subsidiary has
or will sell or otherwise transfer to such Person.

     Section 3.16.     Guaranty as a Liability. For the purposes of determining
the solvency of the Guarantor under the International Business Companies' Act,
Cap. 291 of the Laws of the British Virgin Islands this Guarantee shall be
treated as a liability and shall be shown as a liability on the books of account
of the Guarantor.

SECTION 4.     DEFINITIONS.

The terms hereinafter set forth when used herein shall have the following
meanings:

"Affiliate"

shall mean, for any Person, any other Person (including all directors and
officers of such Person) that directly or indirectly controls, or is under
common control with, or is controlled by, such Person. As used in this
definition, "control" means the power, directly or indirectly, to direct or
cause the direction of management or policies of a Person (through ownership of
voting securities, by contract or otherwise), provided that, in any event for
purposes of the definition any Person that owns directly or indirectly 10% or
more of the securities having ordinary voting power for the election of
directors of a corporation or 10% or more of the partnership or other ownership
interests of any other Person will be deemed to control such corporation or
other Person.



"Capitalized Lease"

shall mean any lease or obligation for rentals which is required to be
capitalized on a consolidated balance sheet of a Person and its Subsidiaries in
accordance with generally accepted accounting principles, consistently applied.



"Capitalized Lease Obligation"

shall mean the present discounted value of the rental obligations under any
Capitalized Lease.



"Debt"

of any Person shall mean as of any time the same is to be determined, the
aggregate (without duplication) of:



     (a)     all indebtedness, obligations and liabilities with respect to
borrowed money;

     (b)     all guaranties, endorsements (other than any liability arising out
of the endorsement of items for deposit or collection in the ordinary course of
business) and other contingent obligations in respect of, or any obligations to
purchase or otherwise acquire, indebtedness or securities of others or to
purchase Property of others at the request or demand of any creditor of such
Person;

     (c)     all reimbursement and other obligations with respect to letters of
credit (whether drawn or undrawn), banker's acceptances, customer advances and
other extensions of credit whether or not representing obligations for borrowed
money;

     (d)     the aggregate amount of Capitalized Lease Obligations;

     (e)     all indebtedness and liabilities secured by any lien or any
security interest on any Property or assets of such Person, whether or not the
same would be classified as a liability on a balance sheet; and

     (f)     all indebtedness, obligations and liabilities representing the
deferred purchase price of Property, excluding trade payables incurred in the
ordinary course of business not more than 90 days past due;

all computed and determined on a consolidated basis for such Person and its
Subsidiaries after the elimination of intercompany items in accordance with
generally accepted accounting principles consistently applied.

"Ex-Im Bank"

means the Export-Import Bank of the United States.



"L/C"

means each letter of credit issued under the Credit Agreement for the Borrower's
account.



"Lien"

means any mortgage, lien, security interest, pledge, charge or encumbrance of
any kind in respect of any Property, including the interests of a vendor or
lessor under any conditional sale, Capital Lease or other title retention
arrangement.



"Loan"

means any loan made by any of the Banks pursuant to Revolving Credit and the
Swingline established under the Credit Agreement.



"Loan Documents"

shall have the meaning specified in Section 4.1 of the Credit Agreement.



"Person"

shall mean and include any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, entity, party or government (whether
national, federal, state, county, city, municipal, or otherwise, including,
without limitation, any instrumentality, division, agency, body or department
thereof).



"Property"

shall mean all assets and properties of any nature whatsoever, whether real or
personal, tangible or intangible, including without limitation intellectual
property.



"Reimbursement Obligations"

means the Borrower's obligation to pay in immediately available funds to Harris
for the account of Harris and the Banks who are participating in L/Cs pursuant
to the Credit Agreement the face amount of each draft drawn and presented under
an L/C issued by Harris hereunder for the Borrower's account.



"Required Banks"

shall mean any Bank or Banks which in the aggregate have more than 50% of the
Revolving Credit Commitments or, if at the time no Revolving Credit Commitments
are in effect, any Bank or Banks which in the aggregate hold more than 50% of
the aggregate unpaid principal balance of the Loans and Reimbursement
Obligations then outstanding.



"Revolving Credit Commitments"

means the commitments of the Banks to make loans to the Borrower under the
Credit Agreement, subject to the terms and conditions thereof.



"Shareholders Agreement"

means the Amended and Restated Shareholders Agreement dated November 10, 1998,
among the Borrower, the Guarantor and its Subsidiaries, Farmland Industries,
Inc. and certain of its Subsidiaries, and FMCL.



"Subordination Agreement"

means the Subordination Agreement dated as of November 10, 1998, among the Ex-Im
Bank, MissChem Trinidad, and FMCL.



"Subsidiary"

shall mean, for any Person, any corporation or other entity of which more than
fifty percent (50%) of the outstanding stock or comparable equity interests
having ordinary voting power for the election of the Board of Directors of such
corporation or similar governing body in the case of a non-corporation
(irrespective of whether or not, at the time, stock or other equity interests of
any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned by such Person or by one or more of its
Subsidiaries.



"Unanimous Shareholders Agreement"

means the Unanimous Shareholders Agreement dated as of November 10, 1998, among
MissChem Trinidad, MissChem Barbados and JPMorgan Chase Bank.



SECTION 5.     MISCELLANEOUS.

     Section 5.1.     Notices. Unless otherwise expressly provided herein, all
communications provided for herein shall be in writing or by telecopy and shall
be deemed to have been given or made when served personally, when an answer back
is received in the case of notice by telecopy or 2 days after the date when
deposited in the United States mail addressed if to the Guarantor to P.O. Box
388, Yazoo City, Mississippi  39194, Attention: Corporate Secretary with a copy
to the Ex-Im Bank, 811 Vermont Avenue NW, Washington, D.C. 20571, Attention:
Alice McNutt Miller, Managing Director; if to the Administrative Agent or Harris
at 111 West Monroe Street, Chicago, Illinois 60690, Attention: Special Asset
Division; and if to any of the Banks, at the address for each Bank set forth
under its signature on the Credit Agreement; or at such other address as shall
be designated by any party hereto in a written notice to each other party
pursuant to this Section 2.1.

     Section 5.2.     Jurisdiction; Venue. The Guarantor hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Northern
District of Illinois and of any Illinois court sitting in Chicago for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. The Guarantor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

     Section 5.3      Appoint of Agent for Service of Process. The Guarantor
consents to the service of process by registered or certified mail out of any
such court or by service of process on CT Corporation System, 208 S. LaSalle
Street, Chicago, Illinois 60604 which the Guarantor hereby irrevocably appoints
as its agent to receive, for it and on its behalf, service of process in any
action or proceeding in Illinois. Such service shall be deemed completed on
delivery to such process agent (whether or not it is forwarded to and received
by the undersigned) provided that notice of such service of process is given by
the Agent to the Guarantor. If, for any reason, such process agent ceases to be
able to act as such or no longer has an address in Illinois, the undersigned
irrevocably agrees to appoint a substitute process agent acceptable to the Agent
and to deliver to the Agent a copy of the new agent's acceptance of that
appointment within 30 days. Nothing contained herein shall affect the right of
the Agent to serve legal process in any other manner or to bring any proceeding
hereunder in any jurisdiction where the Guarantor may be amenable to suit.

     Section 5.4.     Waiver of Jury Trial. The Guarantor and, by accepting the
benefits of this Agreement, the Agent and each Bank hereby irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Guaranty Agreement or the transactions contemplated hereby.

     Section 5.5.     Governing Law; Successors and Assigns. This Agreement
shall be construed according to the internal laws of the state of Illinois, in
which State it shall be performed by the Guarantor. This Agreement and every
part hereof shall be binding upon the Guarantor and upon its legal
representatives, successors and assigns of each and all of the undersigned, and
shall inure to the benefit of the Banks and their respective successors, legal
representatives and assigns.

     Section 5.6.     Entire Agreement. This writing is intended by the parties
to be a complete and final expression of this Agreement and is also intended as
a complete and exclusive statement of the terms of that agreement. No course of
dealing, course of performance or trade usage, and no parole evidence of any
nature, shall be used to supplement or modify any terms hereof, nor are there
any conditions to the full effectiveness of this Agreement.

     Section 5.7.     Release of Guarantor. The Guarantor shall not be released
from any of its obligations under this Agreement, and this Section 5.7 may not
be amended, modified or waived, without the prior written consent of all of the
Banks.

 

Dated as of November 15, 2002.

MISSISSIPPI CHEMICAL HOLDINGS, INC.


By        Charles O. Dunn
             Director